DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0178882 (herein Massari).
As to claim 1, Massari discloses a polypropylene composition (title, abstract and examples) comprising (see specifically example 1):
Component (1) comprising a propylene homopolymer (note that this is referred to as component A in Massari) having an MFR (230/2.16) of 120 (table 1) or 98 (table 2) and the broader disclosure teaches that the MFR is 60 to 120 g/10 min (paragraph 8).  The xylene soluble (XS, see table 1 and 2) of 2.7, thus the XI (xylene insoluble) is 97.3 and the XI is broadly taught as higher than 97% (paragraph 8).  The Mw/Mn is 6.7 (table 2) and the broader disclosure (paragraph 8) teaches a polydispersity (Mw/Mn) of 4.6 of 10. 
Component (2) comprising an ethylene/propylene copolymer (referred to as component B in Massari).  The ethylene (C2) content is 34 wt% (table 2) and the broader disclosure teaches that the ethylene is present in 30 to 34 wt% (paragraph 8).
Component B (claimed component 2) is present in 16 wt%, thus component A (claimed component 1) is present in 84 wt% and the broader disclosure teaches that A is present in 70 to 90 wt% and B is present in 5 to 30 wt% (paragraph 8).  
The intrinsic viscosity (XSIV) is 4.2 (table 2) and the broader disclosure teaches 3.0 to 5.0 dl/g.  See paragraph 8.
The MFR of the composition is 47 g/10 min (table 2) and the broader disclosure (paragraph 11) teaches that the MFR of 40 to 60 g/10min.  
Thus, the difference between Massari and the claimed invention is that the broader disclosure  is:

Example 1 of Massari
Broader disclosure
Claimed Range
MFR of (1)
120 or 98
60 to 120
100 to 300
XI
97.3
97 or more
97.5 or more
Amount of 1
84
70-90
Less than 70 to 50
Amount of 2
16
5-30
More than 30 to 50
XSIV
4.2
3.0-5.0
1.5 to 4.0


Thus, there is no overlap with the ratio of 1 to 2, however at a point of 70 wt% component (1) and 30 wt% component (2), the amounts are “close” to the claimed ranges of less than 70 wt% and more than 30.  In fact less than 70 includes e.g. 69.99 Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997), “a prima face case of obviousness exists when the claimed ranges or amounts do not overlap with the prior art but are merely close” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and MPEP 2144.05.  As to the MFR of (1), table 1 shows a value within the claimed range and the broader disclosure also teaches amounts that substantially overlap the claimed range.   As to the overlapping ranges of XI and XSIV, the examples have values close to the claimed invention (similar ratio as cited above) and the broader disclosure teaches significantly overlapping ranges.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 4, molded articles by injection molding are taught.  See paragraph 30.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0178882 (herein Massari) in view of US 2010/0016510 (herein Malm).
The discussion with respect to Massari set-forth above is incorporated herein by reference.  
As to claim 3, Massari discloses that the compositions are extruded (paragraph 28) and afterwards it states that the samples are cut (paragraph 44), which implies the likely formation of a pellet.  However, it is never explicitly stated.
Malm teaches that extrusion (via an extruder) is advantageous because of the output rate (paragraph 5, 107, etc.).  Malm teaches that the material recovered from an extruder are usually in the form of pellets (paragraph 108 and 144), which are subsequently process by injection molding (paragraph 30 of Massari teaches further processing via injection molding).  
Therefore, it would have been obvious at the time the invention was filed to have formed pellet shapes of the composition of Massari as suggested by Malm because one would want to form shapes “usually” formed from extruders in similar compositions.  See paragraph 108.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764